Citation Nr: 1519591	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Because the Veteran submitted new and material evidence within one year of the January 2006 rating decision in the form of a February 2006 statement asserting for the first time that he went ashore on the landmass of Vietnam and detailing the circumstances of such service, the Board finds that the January 2006 decision is not final and therefore that the appeal relates back to the original claim for service connection from which that decision arose.  See 38 C.F.R. § 3.156(b) (2014) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

The Veteran testified at a hearing before the undersigned in March 2015.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran had service within the Republic of Vietnam during the Vietnam Era, and is presumed to have been exposed to an herbicide agent such as Agent Orange. 

2. The Veteran's diabetes mellitus was presumptively caused by in-service herbicide exposure, as there is no affirmative evidence to the contrary. 


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure, including diabetes mellitus, type II.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service department records do not show service on land in Vietnam.  The National Personnel Records Center (NPRC) stated via the Personnel Information Exchange System that there was insufficient information in the Veteran's service personnel records to determine whether he had in-country service.  He served in the U.S. Navy aboard a ship generally stationed off the coast of Vietnam, as discussed in more detail below.  However, in a February 2006 written statement, the Veteran asserted that he served temporarily at Khe San Air Force Base (AFB) to provide technical assistance with the navigational aid equipment.  In his hearing testimony before the undersigned, he also stated that he went ashore temporarily for recreational purposes.  For the following reasons, the Board finds it credible that the Veteran had in-country service. 

In order to establish service in the Republic of Vietnam for the purpose of the presumption of herbicide exposure under § 3.307(a)(6), a service member generally must have set foot on the landmass of Vietnam, or served on a smaller "brown water" vessel navigating its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) (upholding VA's interpretation of the applicable regulations as requiring that a veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure); VAOPGCPREC 27-97 (July 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam is not qualifying service in Vietnam); VAOPGCPREC 7-93 (August 1993) (noting a distinction between larger ocean-going vessels, referred to as "blue water" vessels, and smaller "brown water" vessels that patrolled near shore or along rivers).  Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam.  See id.; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  Thus, service on a deep-water naval vessel in waters off the shore of Vietnam does not establish service in Vietnam.  Haas, 525 F.3d at 1193, 1197; VAOPGCPREC 27-97.  

According to VA's internal development procedures, the presumption of herbicide exposure may apply to service on a deep-water or "blue water" vessel if the evidence shows that it operated temporarily on the inland waterways of Vietnam.  Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service) (hereinafter Training Letter 10-06).  Alternatively, in-country service may be established if the evidence shows that the ship docked to the shore or a pier, and the veteran submits a credible lay statement that he personally went ashore.  Id.  

The Board notes that it has been VA's interpretation of § 3.307(a)(6)(iii) that service aboard a ship that anchored temporarily in an open deep water harbor or port is not by itself sufficient to establish in-country service for the herbicide exposure presumption.  See id.  In this regard, such open water ports as Da Nang Harbor, Cam Ranh Bay, and Vung Tau have been considered extensions of ocean waters and not inland waterways.  Id.  However, in a recent precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that VA's current designation of Da Nang Harbor as outside the scope of Vietnam's inland waterway system was arbitrary and inconsistent.  Gray v. McDonald, No. 13-3339 (Vet. App. April 2015).  The Court did not hold that Da Nang Harbor must be considered an inland waterway, but instead remanded the case for VA to "reevaluate its definition of inland waterways . . . in a manner consistent with the regulation's emphasis on the probability of exposure."  Id.  As explained below, the Board need not decide this issue or defer a decision, as there is credible evidence of in-country service. 

The Veteran's service personnel records show that he served on the U.S.S. Lynde McCormick (DDG-8) from November 1967 to July 1968.  According to the NPRC, this ship was in the official waters of Vietnam from October 1967 to November 1967, from November 1967 to December 1967, for part of January 1968, and for part of February 1968.  The U.S.S. Lynde McCormick was a Charles F. Adams-class destroyer, according to the Naval History and Heritage Command.  It is not shown to be a "brown water" vessel.  In general, larger ocean-going vessels such as aircraft carriers, gun line ships, and supply and support ships operated on the blue-colored waters of the open ocean and thus are considered the "Blue Water Navy."  Training Letter 10-06.  Some blue water ships also temporarily entered Vietnam's inland waterway system, including destroyers involved with enemy interdiction.  Id. However, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam, which are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  Id.  Patrolling of close coastal waters and the larger rivers of Vietnam was generally conducted by 50-foot swift boats, and patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  Id.  

According to a January 2013 memorandum for the record from the RO's Joint Services Records Research Center (JSSRC) coordinator, the U.S.S. Lynde McCormick is not included in the list compiled by VA of blue water vessels known to have served in an inland waterway or close to shore for the purpose of the herbicide exposure presumption.  The list shows that this vessel did enter the inland waterways of Vietnam prior to the Veteran's service aboard this ship, but not during such service.  

In sum, the U.S.S. Lynde McCormick was a "blue water" vessel, and is not shown to have had temporary service along the coast or inland waterways of Vietnam during the Veteran's service on board.  According to a March 2009 response from the JSRRC, this vessel conducted Naval Gunfire Support (NGFS) operations in the coastal waters of Vietnam, and plane guard destroyer duties on Yankee Station in the Gulf of Tonkin from January 1968 to February 1968.  The JSSRC stated that a review of deck logs further showed that the ship was in Da Nang Harbor for a short period in February 1968.  It did not anchor or moor there, but did conduct a small boat transfer of personnel while still underway, and then left the harbor.  The Board's review of the deck logs shows that the ship was also in Da Nang Harbor for a short period in November 1967, but did not anchor or moor there, as noted in a report of a private research company hired by the Veteran.  

The Board need not determine whether Da Nang Harbor must be considered an inland waterway, as it finds the Veteran's statements credible with regard to temporary duty on the landmass of Vietnam.  The Veteran's assertion that he was at Khe San AFB to provide technical assistance with navigation aid equipment is supported by his military occupational specialty as an electronics mechanic, as reflected in his DD 214.  Further, in a December 2012 statement, another service member who served on board the U.S.S. Lynde McCormick at the same time as the Veteran, D.N., stated that he remembered the ship being tied up to the pier at Da Nang and that some shipmates left the ship for other duty.  He also remembered being part of a work party that brought boxes from the pier onto the ship.  As noted in the preceding paragraph, the deck logs also showed some transfer of personnel while this vessel was stationed in Da Nang Harbor. 

The fact that the deck logs do not show that the ship moored at Da Nang or mention the Veteran as having left the ship does not necessarily conflict with the Veteran's statements.  As noted by the JSRRC, deck logs, command histories, and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam War that were permanently retained.  These records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or arriving and departing boats, but do not list passengers by name.  The deck logs also do not normally list the destinations of the aircraft and vessels, according to the JSRRC.  

Accordingly, resolving reasonable doubt in favor of the claim, the Board finds that the Veteran had in-country service, and thus is presumed to have been exposed to an herbicide agent under 38 C.F.R. § 3.307(a)(6)(iii).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service connection for the Veteran's diabetes, which was diagnosed in a January 2006 VA examination report, is thus established based on in-service herbicide exposure, as there is no affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(a); 3.309(e).  


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


